DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a plurality of electron blocking plates in claims 2, 18 (see pars [00182]-[00186]; and 
a dust collecting device in claims 1, 2, and 18 (see pars [00224], [00226], [000230]).
Because these claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitations are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung (EP 2803916).
For claim 1, Jung teaches an electrical appliance (pars [0024], [0025]) comprising:  
a main body (case 2) including an inlet (at least one of inlet 4 or 5) and an air passage (arrows in Fig. 1 show air passage); 
an air moving device (fans 8) disposed inside the main body so that air containing contaminants introduced through the inlet in the main body is sucked through the air moving device and passes to the air passage, and the air is exhausted to an outside of the main body (Fig. 1); 
a charging device (ionizer 22) disposed on an outer surface of the main body and spaced apart from the inlet so that the charging device is positioned outside the air passage, the charging device configured to charge the contaminants in the air sucked through the inlet; and 
a dust collecting device (filter 24) disposed in the air passage, and configured to collect the contaminants charged by the charging device, 
wherein the charging device comprises: 
a printed circuit board (PCB 32); and 
a plurality of carbon fiber electrodes (carbon fiber electrode 34) disposed on the printed circuit board, formed to protrude toward the inlet, and configured to generate electrons to charge the contaminants in the air sucked through the inlet.  See pars [0024]-[0038].
It would appear that Jung does not explicitly disclose a ground electrode disposed on an opposite side of the printed circuit board relative to the plurality of carbon fiber electrodes; however, Jung teaches the PCB is for applying high voltage applied for the carbon fiber electrode 34 (par [0036]).  Consequently, those skilled in the art would recognize, or otherwise find it readily obvious (35 U.S.C. 103a), that power is applied to each electrical component of the instant apparatus and that the high voltage power supply is also connected to ground (i.e., a ground electrode).
For claim 2, the teaching of Jung is relied upon as set forth above, and Jung teaches further a plurality of electron blocking plates (portion 34; one chosen in Fig. 4 for one carbon fiber electrode 34, see Fig. 3) disposed between the charging device and the dust collecting device and configured to block a portion of the electrons emitted from the plurality of carbon fiber electrodes of the charging device from flowing directly into the dust collecting device from the plurality of carbon fiber electrodes, wherein the plurality of electron blocking plates are disposed to respectively correspond with the plurality of carbon fiber electrodes.
For claim 3, the teaching of Jung is relied upon as set forth above, and Jung further teaches the charging device is fixed to a charging device holder (cover 35 and housing 31; Figs. 1, 3, 4; pars [0034]-[0038]) provided in the main body (Figs. 1, 3, 4), and the plurality of electron blocking plates are provided at regular intervals in the charging device holder.
For claim 4, the teaching of Jung is relied upon as set forth above, and the charging device further comprises a housing (housing 31; Figs. 1, 3, 4; pars [0034]-[0038]) in which the printed circuit board (PCB 32) is accommodated, wherein the housing comprises an opening spaced apart by a predetermined distance from tips of the plurality of carbon fiber electrodes (carbon fiber electrode 34) and through which the plurality of carbon fiber electrodes are exposed .
For claims 5 and 6, the teaching of Jung is relied upon as set forth above and discloses the ground electrode but does not explicitly state the ground electrode is disposed on an external surface nor an interior surface of the housing on an opposite side of the printed circuit board relative to the plurality of carbon fiber electrodes.  However, said the ground electrode is disposed on an external nor an interior surface of the housing on an opposite side of the printed circuit board relative to the plurality of carbon fiber electrodes is considered location of parts. It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement of the ground electrode were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 7, the teaching of Jung is relied upon as set forth above and discloses the plurality of electron blocking plates.  Jung does not explicitly state a location of said plurality of electron blocking plates are provided on an external surface of the housing.  However, said plurality of electron blocking plates are provided on an external surface of the housing is considered location of parts.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement of the plurality of electron blocking plates were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 8, the teaching of Jung is relied upon as set forth above and discloses further a protection grille (grill 8 in Figs. 1, 4) disposed on the opening of the housing to cover the plurality of carbon fiber electrodes.
For claim 9, the teaching of Jung is relied upon as set forth above and discloses the protection grille comprises holes arranged in a pattern being at least one of a triangle pattern, a square pattern, a pentagonal pattern, a hexagonal pattern, a rhombus pattern, a circular pattern, and an oval pattern (see Fig. 1).
For claim 11, the teaching of Jung is relied upon as set forth above and discloses the housing but is silent state said housing comprises a rear opening provided in the housing on an opposite side of the printed circuit board relative to the opening.  However, said housing on an opposite side of the printed circuit board relative to the opening is considered location of parts. It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement of the housing on an opposite side of the printed circuit board relative to the opening were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 12, the teaching of Jung is relied upon as above and further discloses wherein each of the plurality of carbon fiber electrodes comprises an electrode bar (wire 33) fixed to the printed circuit board and a plurality of carbon fibers (carbon fiber electrode 34) disposed on a tip of the electrode bar (pars [0035]-[0037]; Figs. 2, 3).
For claim 13, the teaching of Jung is relied upon as above and discloses the plurality of carbon fiber electrodes and the ground electrode. Jung does not teach the plurality of carbon fiber electrodes are disposed in parallel to the printed circuit board, and the ground electrode is disposed on the printed circuit board.  However, the plurality of carbon fiber electrodes disposed in parallel to the printed circuit board, and the ground electrode disposed on the printed circuit board are considered location of parts. It would have been obvious to one having ordinary skill in the art at the effective filing date of the present invention to rearrange parts as a matter of choice absent persuasive evidence that the particular arrangement the plurality of carbon fiber electrodes disposed in parallel to the printed circuit board, and the ground electrode disposed on the printed circuit board were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 14, the teaching of Jung is relied upon as above and discloses the printed circuit board comprises a power supply line for applying a high voltage to the plurality of carbon fiber electrodes and a ground line for connecting the ground electrode and an external ground (pars [0030], [0032], [0033], [0036]; Fig. 2; see claim 1 discussion of ground).
For claim 15, the teaching of Jung is relied upon as above and discloses further the plurality of carbon fiber electrodes are arranged in a straight line on the printed circuit board (Fig. 3).
For claim 16, the teaching of Jung is relied upon as above and discloses and further discloses the charging device is disposed on the outer surface of the main body at a position where the charging device does not overlap the inlet (Fig. 1).
For claim 17, the teaching of Jung is relied upon as indicated above and further discloses the electrical appliance comprises at least one of an air conditioner, an air purifier, a dehumidifier, a humidifier, a clothes manager, a refrigerator, and a dryer (abstract; par [0001]).
Response to Remarks
Applicant's remarks, see page 8, filed March 17, 2022, with regard to claim interpretation, have been fully considered but are not persuasive. No evidence was provided to support remarks.  Applicant’s remarks, see page 9, with respect to claim 12 have been fully considered and are persuasive.  The rejection of claim 12 under 35 USC § 112 has been withdrawn. Applicant’s remarks with respect to claims 1, 12, 13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Furthermore, claim 10 is objected to as being dependent upon a rejected base claim (i.e., claim 1), but claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In this case the base claim is independent claim 1 and the intervening claims are claims 2, 4, 8, and 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571)272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        May 13, 2022